Exhibit 10.2

DEBT CONVERSION AGREEMENT

This Debt Conversion Agreement (this “Agreement”) is entered into effective as
of June 3, 2011 (the “Effective Date”) by and between Odyssey Marine
Exploration, Inc. a Nevada corporation with its principal executive office
located at 5215 W. Laurel St. Tampa, FL 33607 (“Odyssey”), and Neptune Minerals,
Inc., a Nevada corporation with its principal executive office located at 5858
Central Ave., St. Petersburg, FL 33707 USA (“Neptune”); Odyssey and Neptune
together the “Parties” to this Agreement.

W I T N E S S E T H

WHEREAS, Neptune has executed an Assignment and Assumption of Debt, a copy of
which is attached hereto as Exhibit “A” (the “Assignment”), pursuant to which
Neptune assumed certain accounts payable of Dorado Ocean Resources Limited,
payable to Odyssey, in the amount of $8,227,675 (the “Assumed Debt”); and

WHEREAS, the Parties have mutually agreed to effect a conversion of $2,500,000
of the Assumed Debt into fully paid and non-assessable shares of Neptune Class B
Common Stock (“Neptune B Shares”), and the remainder of the Assumed Debt will
remain outstanding after the Effective Date.

NOW, THEREFORE, in consideration of the premises stated herein, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it is hereby agreed that:

1. Recitals. The foregoing recitals are true and correct and are incorporated
herein by reference.

2. Conversion. Neptune and Odyssey hereby agree that $2,500,000 of the Assumed
Debt is hereby converted as of the Effective Date into an aggregate of 2,500,000
Neptune B Shares (the “Conversion Shares”). From and after the Effective Date,
Odyssey shall for all purposes be deemed to have owned the Conversion Shares,
and $2,500,000 of the Assumed Debt shall be deemed paid in full and
extinguished.

3. Representations and Warranties of Neptune. Neptune hereby makes the following
representations and warranties to Odyssey as of the Effective Date (which
representations and warranties shall survive the Effective Date):

a. Neptune is a duly organized, validly existing and in good standing
corporation under the laws of the State of Nevada, with all requisite power and
authority to own, operate and conduct its business as now being conducted.

b. All corporate action on the part of Neptune necessary for the authorization,
execution, delivery and performance of this Agreement has been taken on or prior
to the Effective Date. This Agreement constitutes the valid and legally binding
obligation of Neptune, enforceable in accordance with its terms, except (i) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, and (ii) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.



--------------------------------------------------------------------------------

c. The Conversion Shares received hereunder are, and will be upon the issuance
thereof, validly issued, fully paid, and non-assessable.

4. Representations and Warranties of Odyssey. Odyssey represents, warrants,
covenants and agrees (which representations, warranties, covenants, and
agreements shall be and be deemed to be continuing and survive the Effective
Date) as follows:

a. Odyssey is an “Accredited Investor” as defined in Rule 501 of Regulation D
promulgated under the Securities Act of 1933, as amended (the “Act”). Odyssey
has been advised and understands that (i) there are substantial limitations
under applicable securities laws on the transferability of the Conversion
Shares; (ii) the Conversion Shares have not been and will not be registered
under the Act; (iii) there is no public market for the Conversion Shares, and
there may never be a public market for such shares; and (iv) Neptune has not
covenanted to make “current public information” available for purposes of Rule
144 under the Act. Accordingly, it may be impossible for Odyssey to liquidate
the investment in the Conversion Shares.

b. Odyssey is accepting the Conversion Shares for its own account, for
investment purposes only, and without a view towards the sale or distribution
thereof.

c. Odyssey has sufficient knowledge and experience in financial and business
matters to evaluate the merits and risk of conversion of a portion of the
Assumed Debt and acceptance of the Conversion Shares. Odyssey is able to bear
the economic risks of this conversion and at the present time could afford a
complete loss of any and all value received hereunder.

d. Odyssey believes it has received all the information it considers necessary
or appropriate for deciding whether to acquire the Neptune B Shares and
acknowledges it has received and thoroughly reviewed the Confidential
Information Summary of Neptune, dated May 18, 2011 (the “Summary”), which
includes a description of various investment risk factors. In addition, Odyssey
represents and warrants that Neptune has made available for inspection by
Odyssey various documents connected with Neptune’s business and has not refused
in any way to permit Odyssey to inspect any document requested to be inspected
by such Odyssey. Odyssey further represents that it has had an opportunity to
ask questions and receive satisfactory answers from representatives of Neptune
regarding the terms and conditions of this conversion, the Neptune B Shares, the
Summary, the present and anticipated future financial condition of Neptune, and
the present and anticipated business, properties, prospects and financial
condition of Neptune.

5. Miscellaneous.

a. Governing Law; Venue. This Agreement shall be construed and interpreted
according to the laws of the State of Florida without reference to the rules of
conflicts of law. All disputes arising out of or relating to this Agreement will
be resolved exclusively in the state or federal courts located in Hillsborough
County, Florida, and the Parties hereto hereby consent to the jurisdiction of
such courts for this purpose.

 

2



--------------------------------------------------------------------------------

b. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given when hand
delivered, including, without limitation, by Federal Express or other delivery
service, or telecopied (transmission confirmed), or when mailed, certified or
registered mail, with postage prepaid addressed to the Party at its last known
address, or to such other person or address as the Party to receive such notice
may have designated from time to time by notice in writing pursuant hereto.

c. Entire Agreement. This Agreement embodies the entire agreement and
understanding between the Parties hereto and supersedes all prior agreements and
understandings related to the subject matter hereof.

d. Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of the Parties hereto and their respective heirs, successors and
assigns.

e. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original as against any Party whose signature
appears thereon, and all of which together shall constitute one and the same
agreement. The Parties agree that this Agreement may be executed by each Party
signing one original and providing a facsimile (fax) or scanned copy of the
signature page to the Party, provided that each Party agrees to make its
document with the original signature available to the other Party upon request,
and further provided that the Party agrees that the fax or scanned signature
shall be treated as if it were an original signature, and no Party shall contest
the validity of this Agreement based on the use of fax or scanned signatures.

f. Assignment. Neither this Agreement nor any rights or obligations hereunder
may be assigned or delegated by any Party without the prior written consent of
the other Party.

g. Construction. The captions in this Agreement are inserted only as a matter of
convenience and in no way affect the terms or intent of any provision of this
Agreement. All phrases, pronouns, and other variations thereof shall be deemed
to refer to the masculine, feminine, neuter, singular, or plural, as the actual
identity of the organization, person, or persons may require. No provision of
this Agreement shall be construed against any Party hereto by reason of the
extent to which such Party or its counsel participated in the drafting hereof.

[Signature Page to Immediately Follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement effective as of
the Effective Date.

 

    Neptune Minerals, Inc. Executed on June 3, 2011     By:  

      /s/ John Morris

            John Morris, Chief Executive Officer     Odyssey Marine Exploration,
Inc. Executed on June 3, 2011         By:  

      /s/ Greg Stemm         

         Print Name:  

    Greg Stemm

             Title:  

             CEO



--------------------------------------------------------------------------------

Exhibit A to Debt Conversion Agreement

EXHIBIT “A”

ASSIGNMENT AND ASSUMPTION AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION OF DEBT

This Assignment and Assumption of Debt (this “Assignment”) is entered into
effective as of June 3, 2011 (the “Effective Date”) by and between Dorado Ocean
Resources Limited, a Hong Kong private limited company whose registered office
is at c/o Dorsey & Whitney, Suite 3008 One Pacific Place, 88 Queensway, Hong
Kong, People’s Republic of China (“Assignor”), and Neptune Minerals, Inc., a
Nevada corporation with its principal executive office located at 5858 Central
Ave., St. Petersburg, FL 33707 USA (“Assignee”).

W I T N E S S E T H

WHEREAS, Assignor currently owes an account payable under a marine service
agreement to Odyssey Marine Exploration, Inc. (“Odyssey”), in the amount of
$8,227,675 (the “Account Payable Debt”); and

WHEREAS, in consideration of that certain Debt Conversion Agreement of even date
herewith between Assignee and Odyssey, Assignee has agreed to assume all of
Assignor’s rights, obligations and liabilities under the Account Payable Debt
effective as of the Effective Date.

NOW, THEREFORE, in consideration of the premises stated herein, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it is hereby agreed that:

6. Recitals. The foregoing recitals are true and correct and are incorporated
herein by reference.

7. Assignment. Assignor hereby assigns to Assignee all of its rights,
obligations and liabilities in, to and under the Account Payable Debt.

8. Assumption. Assignee hereby accepts the foregoing assignment. Assignee hereby
assumes and agrees to pay, perform and be bound by all of the covenants, terms
and obligations contained in the Account Payable Debt to be performed by
Assignor.

9. Benefit. This Assignment is intended solely to benefit the parties and shall
not create any liabilities to any other persons or entities or expand any
liabilities to any other persons or entities.

[Signature Page to Immediately Follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement effective as of
the Effective Date.

 

    ASSIGNOR     Neptune Minerals, Inc.     By:  

      /s/ John Morris

            John Morris, Chief Executive Officer     ASSIGNEE     Dorado Ocean
Resources Limited     By:  

      /s/ Brad Baker

         Print Name:  

    Brad Baker

     Title:  

    Director